Title: From John Quincy Adams to Abigail Smith Adams, 12 November 1805
From: Adams, John Quincy
To: Adams, Abigail Smith



Providence 12. November 1805.

As our driver is about to return, I take the opportunity to inform you that we arrived here safely last Evening, and found a Packet, ready to sail, and waiting only for us—Mr: Otis is here also, and goes on with us—We are all well, excepting Mrs. Adams and Eliza, whose coughs are very troublesome—
We are to go on board the Packet at 9 o’clock this morning; the weather is as fine as possible; and the wind, though there is but little of it, fair—
We hope to hear from you at Philadelphia, and to find how our dear children have borne the loss of their mother—How they are in health, and especially how they behave themselves—George must remember to be a good boy, and not forget his little French.
With our best love, to all friends, I am dear Mother, ever faithfully your’s

J. Q. Adams.